Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 CLAIMS UNDER EXAMINATION
  Claims 1-2 and 4-16 are pending and have been examined on their merits.

PRIORITY

Applicant claims priority to Provisional Application 62/281523, filed on 21 January 2016. While the Specification discloses a range of 102-104 cfu/ml (see page 3, second paragraph), and discloses higher concentration, it does not appear to provide support for the claimed lower limit of about 101 cfu/ml.

      CLAIMS UNDER EXAMINATION

         Claims 1-2 and 4-16 are pending and have been examined on their merits.



WITHDRAWN REJECTIONS:

The rejection of claims 1-2 and 4-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.



MAINTAINED REJECTIONS:





Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodlett et al. (previously cited; Method For Identifying Bacteria. US2012/0197535 2012) over Hamidi et al. (previously cited; Microextraction of bacterial lipid A: easy and rapid method for mass spectrometric characterization. Journal of Lipid Research Volume 46, 2005 1773-1778) and Opota et al. (previously cited; Blood culture-based diagnosis of bacteraemia: state of the art. Clin Microbiol Infect 2015: 21:312-322).


Goodlett et al. teach a method for identifying bacteria ([0004]). A bacteria reads on a microbe. Precursor ion mass spectrometry (PIMS) spectra are obtained for lipid A (LA) and/or lipoteichoic acid (LTA) from a sample containing bacteria of interest ([0005]). The PIMS spectra is compared to a database of bacterial LA and/or LTA PIMS ([0006]). Comparing is used to identify bacteria in the sample ([0008]).The art teaches the use of a body fluid sample (hence, a biological sample) ([0050]). Samples from a “body” are interpreted to be from a subject.

Although Goodlett teaches the use of biological fluids as recited in claim 1, the art also suggests the use of other types of samples for analysis. It is of note said body fluid may be blood ([0050]).

Goodlett teaches lipid A and LTA are isolated from bacteria by extraction using isobutyric acid/ammonium hydroxide ([0031]). An overnight culture is resuspended in 400 μl of isobutyric acid and 1 M ammonium hydroxide (5:3 v:v)  ([0219]). The instant J. Lipid Res. 46: 1773-1778, 2005” (hence, Hamidi et al.). Goodlett teaches overnight cultures are used when producing “larger-scale culture” ([0051]).

Claim 1 recites from about 101 CFU/ml to about 106 CFU/ml. The Instant Specification discloses the term “about” may include, for example,  +/−5-10% of the recited value ([0024]).  Therefore the claimed range includes values below 101 CFU/ml and above 106 CFU/ml.

Goodlett does not explicitly teach inoculating a culture bottle, incubation until a microbial concentration is from about 101 to 106 CFU/ml and centrifugation of the bottle to form a pellet.

Hamidi teaches extraction with ammonium-isobutyrate solvent is “indispensable when a rapid characterization of lipid A structure by mass spectrometry is required” (Abstract). Hamidi teaches this method is suitable for rough and smooth type bacteria and very efficient for screening variations in lipid A structures (Abstract). The art teaches cell pellets can be obtained by centrifugation (page 1774, right column, first fill paragraph).

Opota teaches blood culture remains the best approach to identify the incriminating microorganisms when a bloodstream infection is suspected (Abstract). Opota teaches the quantity of microbes present in the blood during BSIs (blood stream infections) 3 to 1x104 CFU/ml. Blood cultures currently represent the main method to determine the aetiology of a BSI because they are highly sensitive and easy to perform. The art teaches blood is inoculated in bottles. See page 312, right column. Opota teaches bacteria enrichment and purification to obtain a bacterial pellet (page 314, left column, first paragraph). Centrifugation is used to isolate and concentration microorganisms (see page 319, left column, first paragraph).

It would have been obvious to perform the method of identification using a biological fluid since Goodlett teaches bacteria present in biological fluids can be used in the disclosed method. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would have had a reasonable expectation of success since Goodlett teaches biological fluids can successfully be used in the disclosed method. Claim 1 recites “wherein an identical profile indicates the identity of the microbe in the biological sample”. As written, obtaining an identical profile is not interpreted to be a requirement of the claim. This clause is interpreted to indicate what the data means if an identical profile is obtained. Because the prior art teaches each of the claimed elements, an identical profile would be expected to indicate the identity of the microbe in a biological sample. Further, because the claimed method is rendered obvious by the prior art, it is interpreted to be a rapid method. 

It would have been obvious to isolate lipids using ammonium isobutyrate since Goodlett teaches the use of this reagent to isolate microbial lipids. One would have been motivated to do so since Hamidi teaches extraction with ammonium-isobutyrate solvent is indispensable when a rapid characterization of lipid A structure by mass spectrometry is required. Hamidi teaches this method is suitable for rough and smooth type bacteria and very efficient for screening variations in lipid A structures. Thus, one would use this method because it is rapid, efficient and suitable for use with a variety of bacteria. 

One would inoculate blood in a culture bottle, incubate the blood sample and centrifuge since Opota teaches doing so to study microbes found in blood. One would do so when analyzing microbes in a blood sample, as taught by Goodlett ([0050]). Further, the skilled artisan would centrifuge to form a pellet prior to lipid extraction since Hamidi teaches performing this step. One would incubate until a concentration of about 101 CFU/ml to 106 CFU/ml is reached since Opota teaches the quantity of microbes present in the blood during BSIs can range from 1 to 10 CFU/ml to 103 to 104 CFU/ml. One would incubate a blood culture bottle until it reaches this concentration to arrive at the quantity of microbes normally present in the blood during a BSI. The skilled artisan would have had a reasonable expectation of success since Goodlett teaches the disclosed method can be used to detect at least 102, 103, 104, 105, or 106 bacterial cells present in a sample ([0072]) and Opota teaches the quantity of microbes present in the blood (a sample) during BSIs can range from 1 to 10 CFU/ml to 103 to 104 CFU/ml. One claim 1).

Goodlett teaches bacteria may be isolated from the sample ([0051]). Therefore claim 2 is rejected (claim 2).

As recited above the art teaches the use of mass spectrometry. Therefore claim 4 is included in this rejection (claim 4).

As recited above, the art teaches spectra is obtained for lipid A and/or lipoteichoic acid. Therefore claim 5 is included in this rejection (claim 5).

The art teaches identification of antibiotic-resistant gram-negative bacteria ([0021]). An antibiotic resistant bacteria is broadly interpreted to be a pathogen. Therefore claim 6 is included in this rejection (claim 6). 

The bacteria may be Acetinotbacter or Klebsiella ([0021]). Further, Goodlett teaches [0211]:
In another embodiment, PIMS spectra may be obtained from two, more, or all of Escherichia coli, Staphylococcus aureus, Staphylococcus epidermidis, Streptococcus pneumoniae, S. mitis, Streptococcus pyogenes, Stenotrophomonas maltophila, Mycobacterium tuberculosis, Neisseria gonorrhoeae, Neisseria meningitidis, Bordetella pertussis, B. bronchioseptica, Enterococcus faecalis, Salmonella typhimurium, Salmonella choleraesuis, Klebsiella pneumoniae, Pseudomonas aeruginosa, Acinetobacter baumannii, A. calcoaceticus, Bacteroides nordii, B. salyersiae, Enterobacter subspecies including E. asburiae, E. cloacae, E. hormaechei, E. kobei, E. ludwigii, and E. nimipressuralis, extended spectrum β-lactamase organisms, as well as bacterium in the genus Acinetobacter, Actinomyces, Bacillus, Bacteroides, Bordetella, Borrelia, 

Thus, the art teaches pathogens recited in claim 7. Therefore claim 7 is included in this rejection (claim 7).

The art teaches gram negative bacteria and a lipid that is lipid A ([0021]). Therefore claim 8 is included in this rejection (claim 8).

The method can be used to identify gram positive bacteria ([0077]). Lipoteichoic acid (LTA) may be identified ([0077]). Therefore claim 9 is included in this rejection (claim 9).

The art teaches the methods of the present invention can be used to help distinguish between Candida africana and Candida albicans ([0126] [0200]). Candida is a yeast (hence, a fungus). Goodlett teaches Lipid A and LTA are glycolipid extracts ([0031]). Therefore the lipids analyzed by Goodlett are glycolipids. Therefore claim 10 is included in this rejection (claim 10).

The biological sample may be body fluid samples, including but not limited to, wound secretions/scrapings, blood, urine, sweat, saliva, vaginal secretions and sputum ([0050]). Therefore claim 11 is included in this rejection (claim 11).

The teachings of Goodlett as recited in the rejection of claim 1 are reiterated. Further, the art teaches the biological sample may be a body fluid including but not limited to wound secretions/scrapings, blood, urine, sweat, saliva, vaginal secretions, sputum (supra). The art teaches LA and/or LTA can be isolated from bacteria in the sample (supra). The art teaches extraction of lipid A from Acinetobacter bacteria in zero passage samples ([0229]). Acinetobacter is interpreted to be pathogenic.

Although Goodlett teaches the use of blood, the art also teaches the use of other types of body fluids. 

Goodlett does not explicitly teach inoculating a culture bottle, incubation until microbial concentration are at about 106 CFU/ml and centrifugation of the culture for form a pellet.

The teachings of Hamidi and Opota as recited above are reiterated.

It would have been obvious to perform the method of identification using a blood sample since Goodlett teaches bacteria present in biological fluids can be used in the disclosed method. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would have 

Further, it would have been obvious to isolate lipids using ammonium isobutyrate since Goodlett teaches the use of this reagent to isolate microbial lipids. One would have been motivated to do so since Hamidi teaches extraction with ammonium-isobutyrate solvent is indispensable when a rapid characterization of lipid A structure by mass spectrometry is required. Hamidi teaches this method is suitable for rough and smooth type bacteria and very efficient for screening variations in lipid A structures Thus, one would use this method because it is quick, efficient and suitable for use with a variety of bacteria. One would inoculate blood in a culture bottle, incubate the blood sample and centrifuge since Opota teaches doing so to study microbes found in blood. One would do so when analyzing microbes in a blood sample, as taught by Goodlett ([0050]). One would incubate until a concentration of about 101 CFU/ml to 106 CFU/ml is reached since Opota teaches the quantity of microbes present in the blood during BSIs can range from 1 to 10 CFU/ml to 103 to 104 CFU/ml. One would incubate a blood culture bottle until it reaches this concentration to arrive at the quantity of microbes normally present in the blood during a BSI. The skilled artisan would have had a reasonable 2, 103, 104, 105, or 106 bacterial cells present in a sample ([0072]) and Opota teaches the quantity of microbes present in the blood (a sample) during BSIs can range from 1 to 10 CFU/ml to 103 to 104 CFU/ml. One would have expected similar results since each of the cited references is directed to analyzing microbes in a culture. Therefore claim 12 is rendered obvious (claim 12).

Goodlett teaches bacteria may be isolated from the sample ([0051]). Therefore claim 13 is rejected (claim 13).

As recited above the art teaches the use of mass spectrometry. Therefore claim 14 is included in this rejection (claim 14).

The art teaches said bacteria may be Acinetobacter (supra). 

Further, Goodlett teaches [0211]:
In another embodiment, PIMS spectra may be obtained from two, more, or all of Escherichia coli, Staphylococcus aureus, Staphylococcus epidermidis, Streptococcus pneumoniae, S. mitis, Streptococcus pyogenes, Stenotrophomonas maltophila, Mycobacterium tuberculosis, Neisseria gonorrhoeae, Neisseria meningitidis, Bordetella pertussis, B. bronchioseptica, Enterococcus faecalis, Salmonella typhimurium, Salmonella choleraesuis, Klebsiella pneumoniae, Pseudomonas aeruginosa, Acinetobacter baumannii, A. calcoaceticus, Bacteroides nordii, B. salyersiae, Enterobacter subspecies including E. asburiae, E. cloacae, E. hormaechei, E. kobei, E. ludwigii, and E. nimipressuralis, extended spectrum β-lactamase organisms, as well as bacterium in the genus Acinetobacter, Actinomyces, Bacillus, Bacteroides, Bordetella, Borrelia, Brucella, Clostridium, Corynebacterium, Campylobacter, Deinococcus, Escherichia, Enterobacter, Enterococcus, Erwinia, Eubacterium, Flavobacterium, Francisella, Gluconobacter, Helicobacter, Intrasporangium, Janthinobacterium, Klebsiella, Kingella, Legionella, Leptospira, Mycobacterium, Moraxella, Neisseria, Oscillospira, Proteus, Pseudomonas, Providencia, Rickettsia, Salmonella, Staphylococcus, Shigella, Spirillum, Streptococcus, Stenotrophomonas Treponema, Ureaplasma, Vibrio, Wolinella, Wolbachia, Xanthomonas, Yersinia, and Zoogloea.

Thus, the art teaches pathogens recited in claim 15. Therefore claim 15 is included in this rejection (claim 15).

The art teaches extraction of lipid A from Acinetobacter (hence, gram negative) bacteria in zero passage samples. Therefore claim 16 is included in this rejection (claim 16).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 01 October 2020 are acknowledged. Applicant submits the combination of cited references neither teaches nor suggests the successful rapid identification of the microbe via lipid profiling after incubating a biological sample to the low microbial concentration from about 101 CFU/ml to about 106CFU/ml. The arguments state the primary reference (Goodlett) discloses a complex sample containing a bacterial colony at approximately 1 x 108 colony forming units (CFU)/ml without incubation ([0229] Example 1). Therefore the Applicant argues one would culture at least 108 CFU/ml. The Applicant argues Opota does not remedy this deficiency by incubating “to a very low concentration of 10 CFU/ml to 106 CFU”. Noting Opota teaches microbes present in the blood stream during blood stream infections can range from 1 to 10 CFU/ml to lx 103 to Ixl04 CFU/ml, the Applicant submits that this is not a suggestion that a microbe or pathogenic bacteria can be rapidly identified via lipid extraction from a blood culture when incubated a the claimed concentration. The 1 CFU/ml to about 106 CFU/ml in the incubated sample without purification which is achieved significantly more rapidly than suggested in the combination.
EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant agues Goodlett does not teach the incubation with “to a very low concentration of 10 CFU/ml to 106 CFU”. Examiner notes the claims are not directed to 10 CFU/ml to 106 CFU. The claims recite the term “about 101 CFU/ml to about 106 CFU”. The Instant Specification discloses the term “about” refers to a numeric value, including, for example, whole numbers, fractions, and percentages, whether or not explicitly indicated. The term “about” generally refers to a range of numerical values (e.g., +/−5-10% of the recited value) that one of ordinary skill in the art would consider equivalent to the recited value (e.g., having the same function or result). While “+/−5-10% of the recited value” is exemplary, it is not a definition. The Applicant points to [0229] of Example 1 and argues that because Goodlett uses 108 CFU/ml, one of skill would not have expected success using a lower concentration. Examiner notes that while Goodlett spikes A. baumannii to either wound effluent or serum at approximately 1×108 colony CFU/ml in Example 1, the reference does not teach only amounts of 1×108 CFU/ml can be used. Further, because the claims encompass amounts that are lower 101 CFU/ml and greater than 106 CFU, the claims do not exclude the concentration taught by Goodlett.  The MPEP teaches 
differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is 1 CFU/ml to 106 CFU/ml is reached since Opota teaches the quantity of microbes present in the blood during BSIs can range from 1 to 10 CFU/ml to 103 to 104 CFU/ml. One would incubate a blood culture bottle until it reaches this concentration to arrive at the quantity of microbes normally present in the blood during a BSI. The skilled artisan would have had a reasonable expectation of success since Goodlett teaches the disclosed method can be used to detect at least 102, 103, 104, 105, or 106 bacterial cells present in a sample and Opota teaches the quantity of microbes present in the blood (a sample) during BSIs can range from 1 to 10 CFU/ml to 103 to 104 CFU/ml.

While the Applicant argues the claimed method performs analysis “more rapidly”, Examiner notes the claims do not recite limitations that define what amount of time is encompassed by the term “rapidly”. Because the claimed method steps, including the claimed extraction and determination via mass molecular profile, are rendered obvious, the method is interpreted to rapidly identify a microbe. Therefore this argument is not persuasive.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653